DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.
The listing of references in the specification (See Paragraph 0002 of the Specification Lines 10-11 citing FR3061817 and FR3061818) is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 

Specification
The abstract of the disclosure is objected to because of the language and format of the abstract. Correction is required. See MPEP § 608.01(b). Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
In the case of the immediate application the abstract is a single sentence and does not provide any details that sufficiently assists the readers in deciding whether there is a need for consulting the full patent text for details. The abstract simply describes a converter and not what the application seems to be geared towards, such as phase control. Also legal phraseology is found within the abstract such as “The present invention concerns” (line 1), “said at least” (line 2) and “said at least” (line 4). 
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Phase-Controlled Power Converter”.

Claim Objections
Claims 1-9 are objected to because of the following informalities:
Claim 1, line 3, recites “a control circuit (112) capable” which should be changed to “a control circuit (112) of the primary stage” in order to differentiate from the second control circuit and be consistent and provide proper antecedent basis for the language of “the control circuit (112) of primary stage” found in lines 14-15.
Claim 1, line 5, recites “a control circuit (132) capable” which should be changed to “a control circuit (132) of the secondary stage” in order to differentiate from the first control circuit and be consistent and provide proper antecedent basis for the language of “the control circuit (132) of secondary stage” found in lines 15-16. 
Claim 1, lines 20-21, recites “control said at least one second switch (S21, S22, S23, S24) to couple to each other the two ends of the secondary winding (W2) of the transformer (T).” This line has a couple of issues that are present the first being a lack of antecedent basis for “the two ends” and the second in regards to how the claim reads. The claim should be reworded in the following manner: “control said at least one second switch (S21, S22, S23, S24) to couple a first end of the secondary winding (W2) and a second end of the secondary winding (W2) to each other.” 
Claim 1, line 2, “first cut-off switch” should be changed to “first switch”. 
Claim 1, line 4, “second cut-off switch” should be changed to “second switch”. 
Claim 2, line 2, “at the end of” should be changed to “at an end of”.
Claim 2, line 1, “The converter according” should be changed to “The power converter according” in order to recite proper antecedent basis.
Claim 2, line 3, “the second signal” should be changed to “the second control signal”.
Claim 3, line 1, “The converter according” should be changed to “The power converter according” in order to recite proper antecedent basis.
Claim 4, line 1, “The converter according” should be changed to “The power converter according” in order to recite proper antecedent basis.
Claim 4, line 3, “a current” should be changed to “the current” and “a voltage” should be changed to “the voltage”.
Claim 4, line 4, “a phase shift φ between” should be changed to “a phase shift, φ, between”
Claim 4, line 4, “the first signal” should be changed to “the first control signal”. 
Claim 4, line 5, “the second signal” should be changed to “the second control signal”.
Claim 5, line 1, “The converter according” should be changed to “The power converter according” in order to recite proper antecedent basis.
Claim 5, line 3, “modify the phase” should be changed to “modify a phase”.
Claim 6, line 1, “The converter according” should be changed to “The power converter according” in order to recite proper antecedent basis.
Claim 7, line 1, “The converter according” should be changed to “The power converter according” in order to recite proper antecedent basis.
Claim 7, line 4, “the input current of the converter” should be changed to “an input current of the converter”.
Claim 8, line 1, “The converter according” should be changed to “The power converter according” in order to recite proper antecedent basis.
Claim 8, lines 5-6, “the input current of the converter” should be changed to “an input current of the converter”.
Claim 8, lines 2-3, “a current” should be changed to “the current” and “a voltage” should be changed to “the voltage”.
Claim 9, line 1, “The converter according” should be changed to “The power converter according” in order to recite proper antecedent basis.
Claim 9, line 4, “switched mode at” should be changed to “switched at”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, claim 7 recites, inter alia, “accordingly adapt a duty cycle between signals for controlling first and second arms of the first H bridge (H1) to ensure a sinusoidal absorption of the input current of the converter.” Claim 7 is unclear and vague due to the claim not defining which signals are being referred to when reciting “adapt a duty cycle between signals for controlling first and second arms of the first H bridge”. The claim recites that the signals are the ones that control the arms of the H Bridge however no such signals have been recited in this claim or any other prior claim from which claim 7 depends upon to properly understand if these are a new set of signals or if these signals are one of a first control signal, second control signal or third signal as recited in independent claim 1. Claim 7 depends upon claim 6 and claim 6 defines the first H bridge as having four first switches which define the at least one first switch and those switches are controlled by the control circuit of the primary stage which generates a first control signal. Based on this reasoning the Examiner has taken the interpretation that the signals being referred to in claim 7 are the first control signals that control the four switches on the primary side of the converter. 

Regarding claim 8, claim 8 recites, inter alia, “accordingly adapt a duty cycle between signals for controlling first and second arms of the second H bridge (H2) to ensure a sinusoidal absorption of the input current of the converter.” Claim 8 is unclear and vague due to the claim not defining which signals are being referred to when reciting “adapt a duty cycle between signals for controlling first and second arms of the second H bridge”. The claim recites that the signals are the ones that control the arms of the H Bridge however no such signals have been recited in this claim or any other prior claim from which claim 8 depends upon to properly understand if these are a new set of signals or if these signals are one of a first control signal, second control signal or third signal as recited in independent claim 1. Claim 8 depends upon claim 6 and claim 6 defines the second H bridge as having four second switches which define the at least one second switch and those switches are controlled by the control circuit of the secondary stage which generates a second control signal and a third signal as pointed out in claim 1. Based on this reasoning the Examiner has taken the interpretation that the signals being referred to in claim 8 are the second control signals and the third signal that control the four switches on the secondary side of the converter.

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Albertini (US 2019/0097544) in view of Sterna (US 2018/0198381).
Regarding claim 1, Albertini teaches a power converter (Figure 1) comprising: a primary stage (110) (Figure 1 Component 106) comprising at least one first cut-off switch (S11, S12, S13, S14) (Figure 1 Components PS1-PS4); a control circuit (112) (Figure 1 Component 122) capable of applying a first control signal to said at least one first switch (Figure 1 Component 124); a secondary stage (130) (Figure 1 Component 116) comprising at least one second cut-off switch (S21, S22, S23, S24) (Figure 1 Components SS1-SS4); a control circuit (132) (Figure 1 Component 130) capable of applying a second control signal to said at least one second switch (Figure 1 Component 132); and a power transmission stage (120) (Figure 1 Components TP+TS+SC+T) coupling the primary stage (110) to the secondary stage (130) (Figure 1 Components TP+TS+SC+T couple Components 106 and 116 to one another), the power transmission stage (120) comprising a transformer (T) (Figure 1 Component T) comprising a primary winding (W1) (Figure 1 Component TP) and a secondary winding (W2) (Figure 1 Component TS), wherein the primary stage (110) comprises a series inductance (Lr) (Paragraph 0012 “The primary side circuitry in certain implementations may also include one or more additional inductors (not shown) in series with the primary winding TP”), wherein the control circuit (132) of the secondary stage is electrically isolated from the control circuit (112) of the primary stage (Figure 1 Components 122 and 130 are electrically isolated from one another as there are no direct connections between the two), Abstract “a secondary side control circuit to provide secondary side switching control signals to regulate an output voltage or current signal by controlling a phase shift angle between switching transitions of the secondary side switching control signals and switching transitions of a secondary side clock signal, where the secondary side control circuit includes a clock recovery circuit to synchronize the secondary side clock signal to transitions in a sense coil voltage signal of the sense coil”; Figure 3 Components 304+306), based on a measurement of a current (I(W2)) or of a voltage (U(W2)) in the secondary stage, generate a third signal representative of the first control signal applied to said at least one first switch (S11, S12, S13, S14) (Two interpretations can be applied to this limitation; (1) Signal Component DLYCLK 145 is the third signal which is generated based on Components 149 and 148; Component 148 is a component that measures the output voltage, a voltage on the secondary stage, and generates a signal based on the output voltage being compared with a reference set point as pointed out in Paragraph 0026; Component 145 is representative of the first control signal because the first control signal controls the first set of switches, PS1-PS4, which controls the amount of voltage generated at the output which in turn helps determine the value of Component CO thus determining the value of signal 145, See Paragraph 0025; (2) Signal Component DLYCLK 145 is the third signal which is generated based on Component SCLK and the voltage signal Vsense; Vsense is a voltage signal that is generated from a sensing coil an is based on a current in the secondary stage as is seen in Figure 2 wherein Vsense goes high when Is, a current going through the secondary stage, goes up and Vsense decreases as Is decreases thus Vsense is a value based on a current in the secondary stage; Component 145 is representative of the first control signal here due to the fact that the first control signal controls the switches on the primary stage which generates Component Is and Component Vsense and based on those values Component 145 is determined, See Paragraph 0024.), and wherein the control circuit (132) of the secondary stage is configured to, during Paragraphs 0023-0025 outline that the operation of the secondary side controller is to synchronize based on the feedback parameters and thus control the secondary side switches accordingly; Figure 2 shows that SS1+SS4 turn on/off simultaneously and SS2+SS3 turn on/off simultaneously and based on that switching scheme whichever two are switched the two end of the secondary windings are connected due the switch that is on and the antiparallel diode connections; the claims never recite any detail regarding the flow of current from the transformer rather only states that based on a controlling of the switch a connection of any sort is made between the two ends of the transformer and here because of the antiparallel diodes a connection is present even if current may not flow in that direction).
Albertini does not teach a series inductance (Lr) between said at least one first switch (S11, S12, S13, S14) and the primary winding (W1) of the transformer (T) or a series inductance (Lr) between said at least one second switch (S2i, S22, S23, S24) and the secondary winding (W2) of the transformer (T). 
Sterna teaches a power converter (Figure 1) comprising: a primary stage (110) (Figure 1 Component H1) comprising at least one first cut-off switch (S11, S12, S13, S14) (Figure 1 Components S1-S4); a secondary stage (130) (Figure 1 Component H2) comprising at least one second cut-off switch (S21, S22, S23, S24) (Figure 1 Components S5-S8); a control circuit (132) (Figure 1 Component 101); and a power transmission stage (120) (Figure 1 Components W1, W2 and T) coupling the primary stage (110) to the secondary stage (130) (Figure 1 Components W1, W2 and T couple Components H1 and H2 to one another), the power transmission stage (120) comprising a transformer (T) (Figure 1 Component T) comprising a primary winding (W1) (Figure 1 Component W1) and a secondary winding (W2) (Figure 1 Component W2), wherein the primary stage (110) comprises a series inductance (Lr) (Figure 1 Component 12, the inductance neat C0) between said at least one first switch (S11, S12, S13, S14) and Figure 1 Component 12 is connected between Components S1/S4 and Component W1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Albertini to incorporate a series inductance between said at least one first switch and the primary winding of the transformer as taught by Sterna. The advantage of the serial inductance is that it provides the function of a filtering operation for possible parasitic voltage peaks. 

Regarding claim 2, Albertini and Sterna teach all the limitations of claim 1. Albertini further teaches wherein the control circuit (132) of the secondary stage (130) (Figure 1 Component 130) is further configured to, at the end of the synchronization phase, synchronize the second signal of controlling said at least one second switch (S21, S22, S23, S24) with respect to the third signal (Figure 1 Component 145), to synchronize the control of said at least one second switch (S21, S22, S23, S24) on that of said at least one first switch (S11, S12, S13, S14) (Figure 3 Component 306; Paragraph 0027).

Regarding claim 3, Albertini and Sterna teach all the limitations of claim 2. Albertini further teaches wherein the control circuit (132) of the secondary stage (130) is configured to periodically repeat the synchronization phase (Figure 3 shows that the cycle is repeated which is shown based on the arrow going from Component 306 back to Component 302).

Regarding claim 6, Albertini and Sterna teach all the limitations of claim 1. Albertini further teaches wherein said at least one first switch comprises four first switches (S11, S12, S13, S14) forming a first H bridge (H1) (Figure 1 Components PS1-PS4) controlled by the control circuit (112) of the primary stage (110) (Figure 1 Components PS1-PS4 are controlled by Component 122), and said at least one Figure 1 Components SS1-SS4) controlled by the control circuit (132) of the secondary stage (130) (Figure 1 Components SS1-SS4 are controlled by Component 130).

Regarding claim 7, Albertini and Sterna teach all the limitations of claim 6. Albertini further teaches the control circuit of the primary stage (Figure 1 Component 122). 
Albertini does not teach wherein the control circuit is configured to measure an AC input signal of the converter, and accordingly adapt a duty cycle between signals for controlling first and second arms of the first H bridge (H1) to ensure a sinusoidal absorption of the input current of the converter.
Sterna teaches a power converter (Figure 1) comprising: a primary stage (110) (Figure 1 Component H1) comprising at least one first cut-off switch (S11, S12, S13, S14) (Figure 1 Components S1-S4); a secondary stage (130) (Figure 1 Component H2) comprising at least one second cut-off switch (S21, S22, S23, S24) (Figure 1 Components S5-S8); a control circuit (132) (Figure 1 Component 101); an AC input source (Figure 1 Component Source between nodes A and B); and a power transmission stage (120) (Figure 1 Components W1, W2 and T) coupling the primary stage (110) to the secondary stage (130) (Figure 1 Components W1, W2 and T couple Components H1 and H2 to one another), the power transmission stage (120) comprising a transformer (T) (Figure 1 Component T) comprising a primary winding (W1) (Figure 1 Component W1) and a secondary winding (W2) (Figure 1 Component W2), wherein the primary stage (110) comprises a series inductance (Lr) (Figure 1 Component 12, the inductance neat C0) between said at least one first switch (S11, S12, S13, S14) and the primary winding (W1) of the transformer (T) (Figure 1 Component 12 is connected between Components S1/S4 and Component W1), wherein said at least one first switch comprises four first switches (S11, S12, S13, S14) forming a first H bridge (H1) (Figure 1 Components S1-S4); and said at least one second switch comprises four second switches (S21, S22, S23, S24) forming a second H bridge (H2) (Figure 1 Components S5-S8), wherein the control circuit is configured to measure an AC input signal of the converter, and accordingly adapt a duty cycle between signals for controlling first and second arms of the first H bridge (H1) to ensure a sinusoidal absorption of the input current of the converter (Paragraph 0082 “varying parameters .PHI.H2 and .delta.H1H2, circuit 101 regulates the DC output voltage of converter 100, and/or the current sampled from the source of AC converter power supply voltage, for example, to ensure a sinusoidal absorption of the current supplied by the AC source”; Paragraph 0081 explains that PhiH1 and PhiH2 are duty cycle signals to control the first and second H bridge circuits, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Albertini to incorporate a series inductance between said at least one first switch and the primary winding of the transformer and have an AC source as taught by Sterna. The advantage of the serial inductance is that it provides the function of a filtering operation for possible parasitic voltage peaks. The advantage of the AC source is that loads that require more power and an AC source can be powered by the converter thus expanding the use of the converter in different applications. 

Regarding claim 8, Albertini and Sterna teach all the limitations of claim 6. Albertini further teaches wherein the control circuit (132) of the secondary stage (Figure 1 Component 130) is configured to generate a control signal based on a measurement of a current (I(W2)) or of a voltage (U(W2)) in the secondary stage (130) (Figure 1 Components 148 or Vsense help determine the switching sequences of the switch in the second H bridge, Components SS1-SS4). 
Albertini does not teach wherein the control circuit is configured to determine the variation of an AC input signal of the converter, and accordingly adapt a duty cycle between signals for controlling 
Sterna teaches a power converter (Figure 1) comprising: a primary stage (110) (Figure 1 Component H1) comprising at least one first cut-off switch (S11, S12, S13, S14) (Figure 1 Components S1-S4); a secondary stage (130) (Figure 1 Component H2) comprising at least one second cut-off switch (S21, S22, S23, S24) (Figure 1 Components S5-S8); a control circuit (132) (Figure 1 Component 101); an AC input source (Figure 1 Component Source between nodes A and B); and a power transmission stage (120) (Figure 1 Components W1, W2 and T) coupling the primary stage (110) to the secondary stage (130) (Figure 1 Components W1, W2 and T couple Components H1 and H2 to one another), the power transmission stage (120) comprising a transformer (T) (Figure 1 Component T) comprising a primary winding (W1) (Figure 1 Component W1) and a secondary winding (W2) (Figure 1 Component W2), wherein the primary stage (110) comprises a series inductance (Lr) (Figure 1 Component 12, the inductance neat C0) between said at least one first switch (S11, S12, S13, S14) and the primary winding (W1) of the transformer (T) (Figure 1 Component 12 is connected between Components S1/S4 and Component W1), wherein said at least one first switch comprises four first switches (S11, S12, S13, S14) forming a first H bridge (H1) (Figure 1 Components S1-S4); and said at least one second switch comprises four second switches (S21, S22, S23, S24) forming a second H bridge (H2) (Figure 1 Components S5-S8), wherein the control circuit is configured to determine the variation of an AC input signal of the converter, and accordingly adapt a duty cycle between signals for controlling first and second arms of the second H bridge (H2) to ensure a sinusoidal absorption of the input current of the converter (Paragraph 0082 “varying parameters .PHI.H2 and .delta.H1H2, circuit 101 regulates the DC output voltage of converter 100, and/or the current sampled from the source of AC converter power supply voltage, for example, to ensure a sinusoidal absorption of the current supplied by the AC source”; Paragraph 0081 explains that PhiH1 and PhiH2 are duty cycle signals to control the first and second H bridge circuits, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Albertini to incorporate a series inductance between said at least one first switch and the primary winding of the transformer and have an AC source as taught by Sterna. The advantage of the serial inductance is that it provides the function of a filtering operation for possible parasitic voltage peaks. The advantage of the AC source is that loads that require more power and an AC source can be powered by the converter thus expanding the use of the converter in different applications. 

Regarding claim 9, Albertini and Sterna teach all the limitations of claim 1. Albertini further teaches wherein the control circuit (112) of the primary stage and the control circuit (132) of the secondary stage are capable of controlling said at least one first switch (S11, S12, S13, S14) and said at least one second switch (S21, S22, S23, S24) (Figure 1 Component 122 controls Components PS1-PS4 and Component 130 controls Components SS1-SS4).
Albertini does not teach wherein the switches are switched at a frequency in the range from 10kHz to 10 MHz. 
Sterna teaches a power converter (Figure 1) comprising: a primary stage (110) (Figure 1 Component H1) comprising at least one first cut-off switch (S11, S12, S13, S14) (Figure 1 Components S1-S4); a secondary stage (130) (Figure 1 Component H2) comprising at least one second cut-off switch (S21, S22, S23, S24) (Figure 1 Components S5-S8); a control circuit (132) (Figure 1 Component 101); and a power transmission stage (120) (Figure 1 Components W1, W2 and T) coupling the primary stage (110) to the secondary stage (130) (Figure 1 Components W1, W2 and T couple Components H1 and H2 to one another), the power transmission stage (120) comprising a transformer (T) (Figure 1 Component T) comprising a primary winding (W1) (Figure 1 Component W1) and a secondary winding (W2) (Figure 1 Component W2), wherein the primary stage (110) comprises a series inductance (Lr) (Figure 1 Component 12, the inductance neat C0) between said at least one first switch (S11, S12, S13, S14) and the primary winding (W1) of the transformer (T) (Figure 1 Component 12 is connected between Components S1/S4 and Component W1), wherein the at least one first switch and the at least one second are switched at a frequency in the range from 10kHz to 10 MHz (Paragraph 0045 “the control circuit is configured to switch the first bridge between its first and second configurations and to switch the second bridge between its first and second configurations substantially at the same frequency”; Paragraph 0046 “the control circuit is configured to switch the first bridge between its first and second configurations at a frequency greater than or equal to 1 MHz”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Albertini to incorporate a series inductance between said at least one first switch and the primary winding of the transformer as taught by Sterna. The advantage of the serial inductance is that it provides the function of a filtering operation for possible parasitic voltage peaks. 

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the control circuit of the secondary stage is further configured to, during an operating range selection phase, determine, based on a measurement of a current and/or of a voltage in the secondary stage, in which operating range a phase shift, φ, between the first signal for controlling Claim 5 is dependent upon claim 4. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abdel-Rahman (US 2020/0177089) teaches a startup mode for control of a resonant power converter. Abdel-Rahman teaches in Figure 2 a power converter configuration that shows a resonant tank can be added to both a primary side and a secondary side. 
Tschirhart (US 2016/0126844) teaches a secondary side control for resonant DC/DC converters. 
Xiong (US 9318967) teaches a DC/DC power converter with a timing circuit to control the power switches on the primary and secondary sides. 
Sterna (US 2018/0198380) teaches an AC/DC power converter. 
Yoshida (US 9356523) teaches a DC/DC power converter with control signals to a primary side H bridge circuit and a secondary side H bridge circuit. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978.  The examiner can normally be reached on Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839